Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A)	Claims 1-2, 4-5, 11-12, 14-15 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Martinez (US 2020/0296709 A1). 
 	As per claim 1, Martinez discloses a method comprising: retrieving data associated with a communication device (Martinez, ¶0059, recover or retrieve data associated with communication stations/devices); producing a communication in accordance with a first wireless communication protocol (Martinez, ¶0059, processing or producing a communication using first communication protocol); encoding a portion of the communication to be decodable via a second wireless communication protocol (Martinez, ¶0063, encoding data packet portion to be decoded using different/second communication protocol), the portion of the communication including the data (Martinez, ¶0063, communication including data packet portion); and wirelessly transmitting the communication (Martinez, ¶0059 and ¶0063, wirelessly communicating (i.e. transmitting or receiving)). 

 	As per claim 2 as applied to claim 1 above, Martinez further discloses producing the communication to include a notification that the communication includes the portion that is decodable via the second wireless communication protocol (Martinez, ¶0061 and ¶0063, process the message/notification that the communication includes decoded information via the different/legacy/second communication protocol). 
 	As per claim 4 as applied to claim 1 above, Martinez further discloses producing the portion of the communication to include a notification that the portion of the communication is encoded in accordance with the second wireless communication protocol (Martinez, ¶0061 and ¶0063, process the message/notification that the communication includes encoded data packet portion via the different/legacy/second communication protocol). 
 	As per claim 5 as applied to claim 1 above, Martinez further discloses wherein the first wireless communication protocol is a WiFi TM protocol (Martinez, ¶0059, WiFi protocol); and wherein the second wireless communication protocol is an LTE wireless  communication protocol (Martinez, ¶0061, LTE communication protocol). 
 	As per claim 11, Martinez discloses a system comprising: a communication device (Martinez, ¶0059, communication stations/devices) operative to retrieve data (Martinez, ¶0059, recover or retrieve data); produce a communication in accordance with a first wireless communication protocol (Martinez, ¶0059, processing or producing a communication using first communication protocol); encode a portion of the communication to be decodable via a second wireless communication protocol (Martinez, ¶0063, encoding data packet portion to be decoded using different/second communication protocol), the portion of the communication including the data (Martinez, ¶0063, communication including data packet portion); and wirelessly transmit the communication (Martinez, ¶0059 and ¶0063, wirelessly communicating (i.e. transmitting or receiving)). 
 	As per claim 12 as applied to claim 11 above, Martinez further discloses produce the communication to include a notification that the communication includes the portion that is decodable via the second wireless communication protocol (Martinez, ¶0061 and ¶0063, process the message/notification that the communication includes decoded information via the different/legacy/second communication protocol). 
 	As per claim 14 as applied to claim 11 above, Martinez further discloses produce the portion of the communication to include a notification that the portion of the communication is encoded in accordance with the second wireless communication protocol (Martinez, ¶0061 and ¶0063, process the message/notification that the communication includes encoded data packet portion via the different/legacy/second communication protocol). 
 	As per claim 15 as applied to claim 11 above, Martinez further discloses wherein the first wireless communication protocol is a WiFi TM protocol (Martinez, ¶0059, WiFi protocol); and wherein the second wireless communication protocol is an LTE wireless  communication protocol (Martinez, ¶0061, LTE communication protocol). 
 	As per claim 21, Martinez discloses computer-readable storage hardware having instructions stored thereon (Martinez, ¶0080, computer program instructions), the instructions, when carried out by computer processor hardware (Martinez, ¶0080, computer processor), cause the computer processor hardware to: retrieve data associated with a communication device (Martinez, ¶0059, recover or retrieve data associated with communication stations/devices); produce a communication in accordance with a first wireless communication protocol (Martinez, ¶0059, processing or producing a communication using first communication protocol); encode a portion of the communication to be decodable via a second wireless communication protocol (Martinez, ¶0063, encoding data packet portion to be decoded using different/second communication protocol), the portion of the communication including the data (Martinez, ¶0063, communication including data packet portion); and wirelessly transmitting the communication (Martinez, ¶0059 and ¶0063, wirelessly communicating (i.e. transmitting or receiving)).
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A)	Claims 3, 9-10, 13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Martinez (US 2020/0296709 A1) in view of Bestermann (US 8,489,101 B1). 
 	As per claim 3 as applied to claim 1 above, Martinez does not explicitly disclose wherein the data includes: i) location information indicating a current location of the communication device in the wireless network environment, and ii) a unique identifier value assigned to the communication device.  
	In the same field of endeavor, Bestermann teaches wherein the data includes: i) location information indicating a current location of the communication device in the wireless network environment, and ii) a unique identifier value assigned to the communication device (Bestermann, Col.5 lines 58-60 and Col.6 lines 1-2, information or data includes location information indicating a current location for a mobile device and device ID (i.e. MIN, SIM, IMSI, etc.) assigned to the mobile device). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of
Bestermann into invention of Martinez in order to provide call delivery in converged networks based on one or more of current location and/or profile associated with a communication device to improve service quality and increase use of mobile communication devices. 
 	As per claim 9 as applied to claim 1 above, Martinez does not explicitly disclose wherein the data indicates an identity of a wireless access point to which the communication is transmitted.
	In the same field of endeavor, Bestermann teaches wherein the data indicates an identity of a wireless access point to which the communication is transmitted (Bestermann, Col.6, lines 15-25, identifying routing information by converged router or by identifying cell (i.e. access point) which the communication was received/transmitted; also see wireless access point or router 155).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of
Bestermann into invention of Martinez in order to provide call delivery in converged networks based on one or more of current location and/or profile associated with a communication device to improve service quality and increase use of mobile communication devices. 
 	As per claim 10 as applied to claim 9 above, Martinez in view of Bestermann teaches wherein the communication is a first communication (Martinez, ¶0060, first communication); and wherein the wireless access point supports wireless transmission of a second communication in accordance with the second wireless communication protocol (Martinez, ¶0060-61, node or base station supports wireless transmission of first, second, and third communication based on new/other protocol). 
 	As per claim 13 as applied to claim 11 above, Martinez does not explicitly disclose wherein the data includes: i) location information indicating a current location of the communication device in the wireless network environment, and ii) a unique identifier value assigned to the communication device.  
	In the same field of endeavor, Bestermann teaches wherein the data includes: i) location information indicating a current location of the communication device in the wireless network environment, and ii) a unique identifier value assigned to the communication device (Bestermann, Col.5 lines 58-60 and Col.6 lines 1-2, information or data includes location information indicating a current location for a mobile device and device ID (i.e. MIN, SIM, IMSI, etc.) assigned to the mobile device). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of
Bestermann into invention of Martinez in order to provide call delivery in converged networks based on one or more of current location and/or profile associated with a communication device to improve service quality and increase use of mobile communication devices. 
 	As per claim 19 as applied to claim 11 above, Martinez does not explicitly disclose wherein the data indicates an identity of a wireless access point to which the communication is transmitted.
	In the same field of endeavor, Bestermann teaches wherein the data indicates an identity of a wireless access point to which the communication is transmitted (Bestermann, Col.6, lines 15-25, identifying routing information by converged router or by identifying cell (i.e. access point) which the communication was received/transmitted; also see wireless access point or router 155).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of
Bestermann into invention of Martinez in order to provide call delivery in converged networks based on one or more of current location and/or profile associated with a communication device to improve service quality and increase use of mobile communication devices. 
 	As per claim 20 as applied to claim 19 above, Martinez in view of Bestermann teaches wherein the communication is a first communication (Martinez, ¶0060, first communication); and wherein the wireless access point supports wireless transmission of a second communication in accordance with the second wireless communication protocol (Martinez, ¶0060-61, node or base station supports wireless transmission of first, second, and third communication based on new/other protocol). 
B)	Claims 6-8, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Martinez (US 2020/0296709 A1) in view of Yamamoto (US 2015/0351090 A1). 
 	As per claim 6 as applied to claim 1 above, Martinez does not explicitly disclose transmitting the communication from the communication device over a first wireless communication link to a wireless access point via the first wireless communication protocol.  
 	In the same field of endeavor, Yamamoto teaches transmitting the communication from the communication device over a first wireless communication link to a wireless access point via the first wireless communication protocol (Yamamoto, ¶0050, communicating from the mobile station 5 over wireless channel/link to wireless access point 6a via WiFi protocol 21b). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of
Bestermann into invention of Martinez in order to select any of the plurality of communication channels in accordance with base station information, and a channel switching unit which dynamically switches the channel which is used for transmission of traffic of the mobile station apparatus to a channel which is selected by the channel selection unit for secure communication. 
 	As per claim 7 as applied to claim 6 above, Yamamoto further teaches transmitting the received communication from the wireless access point to a wireless station supporting a fixed wireless access communication link (Yamamoto, Fig.1, ¶0048-50, transmitting the communication from the wireless access point 6a to wireless center 2 supporting fixed wireless channel/link). 
 	As per claim 8 as applied to claim 7 above, Martinez in view of Yamamoto teaches from the wireless station, transmitting a message via the second wireless communication protocol over the fixed wireless access communication link (Martinez ¶0059 and ¶0076, transmitting message via different protocol over fix station), the message including the portion of the communication transmitted over the first wireless communication link between the communication device and the wireless access point (Martinez ¶0018 and ¶0059-61, message including communication transmitted over wireless channel between stations/devices and base station/access point).  
10. The method as in claim 9, wherein the communication is a first communication; and wherein the wireless access point supports wireless transmission of a second communication in accordance with the second wireless communication protocol.  
 	As per claim 16 as applied to claim 11 above, Martinez does not explicitly disclose transmit the communication from the communication device over a first wireless communication link to a wireless access point via the first wireless communication protocol.  
 	In the same field of endeavor, Yamamoto teaches transmit the communication from the communication device over a first wireless communication link to a wireless access point via the first wireless communication protocol (Yamamoto, ¶0050, communicating from the mobile station 5 over wireless channel/link to wireless access point 6a via WiFi protocol 21b). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of applicant’s claimed invention to have incorporated the teaching of
Bestermann into invention of Martinez in order to select any of the plurality of communication channels in accordance with base station information, and a channel switching unit which dynamically switches the channel which is used for transmission of traffic of the mobile station apparatus to a channel which is selected by the channel selection unit for secure communication. 
 	As per claim 17 as applied to claim 16 above, Yamamoto further teaches transmit the received communication from the wireless access point to a wireless station supporting a fixed wireless access communication link (Yamamoto, Fig.1, ¶0048-50, transmitting the communication from the wireless access point 6a to wireless center 2 supporting fixed wireless channel/link). 1	
 	As per claim 18 as applied to claim 17 above, Martinez in view of Yamamoto teaches from the wireless station, transmitting a message via the second wireless communication protocol over the fixed wireless access communication link (Martinez ¶0059 and ¶0076, transmitting message via different protocol over fix station), the message including the portion of the communication transmitted over the first wireless communication link between the communication device and the wireless access point (Martinez ¶0018 and ¶0059-61, message including communication transmitted over wireless channel between stations/devices and base station/access point).  
 Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIDEH MADANI whose telephone number is (571)272-1249. The examiner can normally be reached Monday through Friday; 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARIDEH MADANI/Examiner, Art Unit 2643                                                                                                                                                                                                        

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643